DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 7 recites, an equalization circuit comprising: a voltage detector that detects a voltage of each of n cells, n being an integer of two or more, connected in series; a controller that performs equalization processing among the n cells based on the voltage of each of the n cells detected by the voltage detector; an inductor; a cell selection circuit that is provided between the n cells and the inductor and is configure to electrically connect both ends of any one of the n cells to both ends of the inductor; and an energy holding-consuming circuit for forming a closed loop including the inductor when the cell selection circuit does not select any one of the n cells, the energy holding-consuming circuit being configure to form a closed loop of a first pattern with a smaller resistance component of the closed loop and a closed loop of a second pattern with a larger resistance component of the closed loop.  The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the art of record to meet said limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859